ASSIGNMENT AND SUBORDINATION OF MANAGEMENT AGREEMENT

THIS ASSIGNMENT AND SUBORDINATION OF MANAGEMENT AGREEMENT (this “Agreement”) is
made and entered into as of the 11th day of May, 2012, by and among HARTMAN
COOPER STREET PLAZA, LLC, a Texas limited liability company(the “Grantor”),
TEXAS CAPITAL BANK, NATIONAL ASSOCIATION (together with its successors and
assigns, the “Bank”), and HARTMAN INCOME REIT MANAGEMENT, INC.,  a Texas
corporation (“Manager”).

RECITALS:

A.                  Grantor, HARTMAN RICHARDSON HEIGHTS PROPERTIES, LLC, a Texas
limited liability company (“Richardson”), and HARTMAN SHORT TERM INCOME
PROPERTIES XX, INC., a Maryland corporation (collectively with Grantor and
Richardson, the “Borrower”), and Bank entered into that certain Loan Agreement
dated as of even date herewith (as may be amended, modified, supplemented or
restated from time to time, the “Loan Agreement”).

B.                  The loan under the Loan Agreement is secured by, among other
things, one or more Deeds of Trust, Assignment of Rents, Security Agreement and
Fixture Filing executed in favor of Bank, encumbering various properties (the
“Mortgage”), upon which have been constructed certain improvements (the
“Project”).  Capitalized terms not otherwise defined herein shall have the
meanings ascribed to them in the Loan Agreement.

C.                  On or about the date hereof, Grantor and Manager have
entered or intend to enter into that certain Real Property and Company
Management Agreement (the “Management Agreement”) for the management of the
Project, a true, correct and complete copy of which is attached hereto as
Exhibit A.

D.                  Grantor has agreed to assign its rights under the Management
Agreement to Bank as additional security for the loans.

E.                   Manager is willing to consent to the assignment and to
attorn to Bank upon a default by Borrower under the documents evidencing and
securing the loans, and perform its obligations under the Management Agreement
for Bank, or its successors in interest, or to permit Bank to terminate the
Management Agreement without liability.

AGREEMENT:

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Grantor, Bank and Manager agree as follows:


1.                   GRANTOR HEREBY TRANSFERS, ASSIGNS AND SETS OVER TO BANK,
ITS SUCCESSORS AND ASSIGNS, ALL RIGHT, TITLE AND INTEREST OF GRANTOR IN AND TO
THE MANAGEMENT AGREEMENT.  MANAGER HEREBY CONSENTS TO THE FOREGOING ASSIGNMENT. 
THE FOREGOING ASSIGNMENT IS BEING MADE BY GRANTOR TO BANK AS ADDITIONAL SECURITY
FOR THE FULL PAYMENT AND PERFORMANCE BY BORROWER OF ALL OF BORROWER’S
OBLIGATIONS UNDER ALL DOCUMENTS EVIDENCING AND SECURING THE LOAN.  HOWEVER,
UNTIL THE OCCURRENCE OF A DEFAULT OR EVENT OF DEFAULT UNDER ANY MORTGAGE, LOAN
AGREEMENT, OR ANY OTHER LOAN DOCUMENT (AN “EVENT OF DEFAULT”), GRANTOR MAY
EXERCISE ALL RIGHTS AS OWNER OF THE PROJECT AND UNDER THE MANAGEMENT AGREEMENT. 
THE FOREGOING ASSIGNMENT SHALL REMAIN IN EFFECT AS LONG AS ANY LOAN, OR ANY PART
THEREOF, REMAINS UNPAID, BUT SHALL AUTOMATICALLY TERMINATE UPON THE RELEASE OF
THE MORTGAGE BY BANK.  UPON RECEIPT BY MANAGER OF WRITTEN NOTICE FROM BANK THAT
AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, BANK SHALL HAVE THE RIGHT
(BUT NOT THE OBLIGATION) TO EXERCISE ALL RIGHTS AS OWNER OF THE PROJECT UNDER
THE MANAGEMENT AGREEMENT.


2.                   GRANTOR AND MANAGER REPRESENT AND WARRANT TO BANK THAT (A)
THE MANAGEMENT AGREEMENT IS UNMODIFIED AND IN FULL FORCE AND EFFECT, (B) THE
MANAGEMENT AGREEMENT IS A VALID AND BINDING AGREEMENT ENFORCEABLE AGAINST THE
PARTIES IN ACCORDANCE WITH ITS TERMS, AND (C) NEITHER PARTY IS IN DEFAULT IN
PERFORMING ANY OF ITS OBLIGATIONS UNDER THE MANAGEMENT AGREEMENT.  AS LONG AS
ANY LOAN IS OUTSTANDING AND UNPAID, NEITHER GRANTOR NOR MANAGER SHALL MAKE ANY
MATERIAL CHANGE IN THE MANAGEMENT AGREEMENT WITHOUT BANK’S WRITTEN CONSENT,
WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD, CONDITIONED OR DELAYED.  AS
LONG AS ANY LOAN IS OUTSTANDING AND UNPAID, NEITHER GRANTOR NOR MANAGER SHALL
TERMINATE THE MANAGEMENT AGREEMENT WITHOUT BANK’S WRITTEN CONSENT; PROVIDED,
HOWEVER, THAT, (Y) SO LONG AS AT LEAST THIRTY (30) DAYS PRIOR WRITTEN NOTICE IS
DELIVERED TO MANAGER AND BANK, GRANTOR MAY TERMINATE THE SERVICES OF THE MANAGER
PURSUANT TO THE TERMS OF THE MANAGEMENT AGREEMENT IF MANAGER DEFAULTS THEREUNDER
AND GRANTOR RETAINS THE SERVICES OF A REPLACEMENT MANAGER REASONABLY ACCEPTABLE
TO BANK ON TERMS REASONABLY ACCEPTABLE TO THE BANK AND (Z) SO LONG AS AT LEAST
NINETY (90) DAYS PRIOR WRITTEN NOTICE IS DELIVERED TO THE BANK, MANAGER MAY
TERMINATE THE MANAGEMENT AGREEMENT PURSUANT TO THE TERMS OF THE MANAGEMENT
AGREEMENT IF GRANTOR DEFAULTS THEREUNDER, WHICH DEFAULT IS NOT CURED WITHIN ANY
APPLICABLE GRACE OR CURE PERIOD AND (I) GRANTOR FAILS TO CURE SUCH DEFAULT
WITHIN ANY APPLICABLE GRACE OR CURE PERIOD; (II) BANK DOES NOT EXERCISE ITS
RIGHTS TO CURE SUCH DEFAULT HEREUNDER AND (III) SUCH TERMINATION IS NOT
OTHERWISE PROHIBITED PURSUANT TO THE TERMS OF THIS AGREEMENT. 


3.                   MANAGER SHALL DELIVER TO BANK A COPY OF ALL NOTICES OF
DEFAULT UNDER THE MANAGEMENT AGREEMENT.  THE BANK SHALL HAVE THE RIGHT (BUT NOT
THE OBLIGATION) TO CURE ANY DEFAULT OF GRANTOR UNDER THE MANAGEMENT AGREEMENT
WITHIN THIRTY (30) DAYS AFTER EXPIRATION OF GRANTOR’S RIGHT TO CURE SUCH DEFAULT
UNDER THE MANAGEMENT AGREEMENT; PROVIDED THAT IF SUCH DEFAULT IS NOT CAPABLE OF
BEING CURED WITHIN SUCH THIRTY (30) DAY PERIOD, THIS GRACE OR CURE PERIOD SHALL
BE EXTENDED FOR AN ADDITIONAL NINETY (90) DAYS SO LONG AS BANK IS DILIGENTLY
ATTEMPTING TO CURE THE DEFAULT. 


4.                   IF BANK ACQUIRES THE PROJECT THROUGH FORECLOSURE, DEED IN
LIEU OF FORECLOSURE, OR JUDICIAL PROCESS, BANK SHALL HAVE THE RIGHT (BUT NOT THE
OBLIGATION) TO BE RECOGNIZED AS THE “OWNER” UNDER THE MANAGEMENT AGREEMENT. 
UPON WRITTEN NOTICE TO THE MANAGER BY BANK, MANAGER AGREES TO RECOGNIZE BANK AS
THE “OWNER” UNDER THE MANAGEMENT AGREEMENT, AND BANK AGREES, SUBJECT TO ITS
RIGHTS TO TERMINATE THE SERVICES OF THE MANAGER AS SET FORTH HEREIN, TO BE BOUND
BY ALL OBLIGATIONS OF “OWNER” ACCRUING FROM AND AFTER THE DATE OF SUCH
ACQUISITION.  CONSEQUENTLY, MANAGER AGREES THAT THE MANAGEMENT AGREEMENT SHALL
NOT TERMINATE SO LONG AS BANK IS DILIGENTLY ATTEMPTING TO ACQUIRE POSSESSION OF
THE PROJECT. 


5.                   AFTER THE OCCURRENCE OF AN EVENT OF DEFAULT, BANK (OR ITS
NOMINEE) SHALL HAVE THE RIGHT AT ANY TIME THEREAFTER TO TERMINATE THE MANAGEMENT
AGREEMENT, WITHOUT LIABILITY, BY GIVING WRITTEN NOTICE TO MANAGER OF ITS
ELECTION TO DO SO.  BANK’S NOTICE SHALL SPECIFY THE DATE OF TERMINATION, WHICH
SHALL NOT BE LESS THAN THIRTY (30) DAYS AFTER THE DATE OF SUCH NOTICE.


6.                   IF THE MANAGEMENT AGREEMENT IS TERMINATED BY BANK, ON OR
BEFORE THE EFFECTIVE DATE OF TERMINATION OF THE MANAGEMENT AGREEMENT, MANAGER
SHALL TURN OVER TO BANK ALL BOOKS AND RECORDS RELATING TO THE PROJECT (COPIES OF
WHICH MAY BE MADE AND RETAINED BY MANAGER, AT MANAGER’S EXPENSE), TOGETHER WITH
SUCH AUTHORIZATIONS AND LETTERS OF DIRECTION ADDRESSED TO TENANTS, SUPPLIERS,
EMPLOYEES, BANKS AND OTHER PARTIES AS BANK MAY REASONABLY REQUIRE; AND MANAGER
SHALL COOPERATE WITH BANK IN THE TRANSFER OF MANAGEMENT RESPONSIBILITIES TO BANK
OR ITS DESIGNEE.  A FINAL ACCOUNTING OF UNPAID FEES (IF ANY) DUE TO MANAGER
UNDER THE MANAGEMENT AGREEMENT SHALL BE MADE WITHIN THIRTY (30) DAYS AFTER THE
EFFECTIVE DATE OF TERMINATION, BUT BANK SHALL NOT HAVE ANY LIABILITY OR
OBLIGATION TO MANAGER FOR UNPAID FEES OR OTHER AMOUNTS PAYABLE UNDER THE
MANAGEMENT AGREEMENT WHICH ACCRUE BEFORE BANK (OR ITS NOMINEE) ACQUIRES TITLE TO
THE PROJECT OR BANK BECOMES A MORTGAGEE IN POSSESSION.


7.                   BANK’S, GRANTOR’S AND MANAGER’S RESPECTIVE ADDRESSES FOR
NOTICE ARE SET FORTH ON THE SIGNATURE PAGE HERETO.  ALL NOTICES SHALL BE GIVEN
IN THE SAME MANNER AS NOTICES TO GRANTOR PURSUANT TO THE NOTICE PROVISIONS
CONTAINED IN THE LOAN AGREEMENT.


8.                   MANAGER AGREES THAT, UNTIL SUCH TIME AS ALL OF BORROWER’S
OBLIGATIONS UNDER THE LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS HAVE BEEN
INDEFEASIBLY SATISFIED IN FULL, ALL OF ITS RIGHT, TITLE AND INTEREST IN AND TO
ANY MANAGEMENT FEES OR OTHER COMPENSATION (COLLECTIVELY, THE “SUBORDINATED
MANAGEMENT FEES”) ARE HEREBY AND SHALL AT ALL TIMES CONTINUE TO BE SUBJECT AND
UNCONDITIONALLY SUBORDINATE IN ALL RESPECTS TO THE PAYMENT OBLIGATIONS OF
BORROWER UNDER THE LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY RENEWALS,
EXTENSIONS, MODIFICATIONS, ASSIGNMENTS, REPLACEMENTS, OR CONSOLIDATIONS THEREOF
AND THE RIGHTS, PRIVILEGES, AND POWERS OF BANK THEREUNDER; PROVIDED, HOWEVER,
GRANTOR MAY PAY, AND MANAGER MAY RECEIVE AND RETAIN, ALL REGULARLY SCHEDULED
PAYMENTS OF SUBORDINATED MANAGEMENT FEES PRIOR TO MANAGER’S RECEIPT OF A NOTICE
FROM BANK OF AN EVENT OF DEFAULT.  MANAGER FURTHER AGREES THAT ANY LIEN OR LIENS
WHICH, BY OPERATION OF LAW OR BY FILING OF A NOTICE OF CONTRACT OR OTHERWISE,
THE MANAGER HAS OR IN THE FUTURE MAY HAVE UPON THE PROJECT OR THE ASSETS OF
GRANTOR OR ANY OTHER BORROWER TO SECURE THE UNPAID PORTION OF ANY FEES OR SUMS
CONTRACTED FOR WITH ANY PARTY RELATING TO THE PROJECT, SHALL BE, AND HEREBY ARE,
WHOLLY SUBJECT AND FULLY SUBORDINATE TO THE MORTGAGE INTEREST AND/OR LIEN OF ANY
MORTGAGE OR SECURITY INTEREST NOW EXISTING OR HEREAFTER EXECUTED IN FAVOR OF
BANK AND ENCUMBERING THE PROJECT OR SECURING THE LOANS, FOR THE FULL
INDEBTEDNESS SECURED THEREBY (COLLECTIVELY, THE “FIRST LIENS”), AND TO ALL
ADVANCES HERETOFORE MADE UNDER THE LOANS OR WHICH HEREAFTER MAY BE MADE UNDER
THE LOANS (INCLUDING, BUT NOT LIMITED TO, FEES, DISBURSEMENTS AND CHARGES IN
CONNECTION THEREWITH), AS SAID FIRST LIENS MAY BE CONSOLIDATED, EXTENDED,
MODIFIED, RENEWED, RESTATED, REPLACED OR SUPPLEMENTED AND TO ALL CONSOLIDATIONS,
EXTENSIONS, MODIFICATIONS, RENEWALS, RESTATEMENTS AND REPLACEMENTS THEREOF AND
SUPPLEMENTS THERETO.  THE UNDERSIGNED HEREBY STIPULATES AND AGREES THAT ANY
FORECLOSURE AGAINST ALL OR ANY PART OF THE PROJECT OR OTHER ASSETS OF GRANTOR OR
ANY OTHER BORROWER UNDER THE POWER OF SALE CONTAINED IN THE FIRST LIENS OR AS
OTHERWISE AUTHORIZED OR PERMITTED UNDER THE FIRST LIENS OR UNDER ANY OTHER
DOCUMENT EVIDENCING, SECURING OR PERTAINING TO THE LOANS SHALL OPERATE FULLY TO
FORECLOSE, EXTINGUISH AND DISCHARGE ANY MORTGAGES, INTERESTS AND/OR LIENS HELD
BY THE MANAGER, AND THAT ANY PURCHASER AT ANY FORECLOSURE SALE OR SALES SHALL
TAKE TITLE TO THE PROJECT FREE AND CLEAR OF ANY AND ALL SUCH MORTGAGES,
INTERESTS AND/OR LIENS.  ADDITIONALLY, THE MANAGER HEREBY WAIVES ANY AND ALL
RIGHTS IT MAY HAVE (WHETHER STATUTORY OR OTHERWISE) TO REMOVE PERSONAL PROPERTY
OR FIXTURES FROM THE PROJECT.


9.                   NOTHING CONTAINED HEREIN OR IN THE MANAGEMENT AGREEMENT
SHALL ALTER, SUPERSEDE, OR CONTRADICT ANY OF BORROWER’S OBLIGATIONS SET FORTH IN
THE LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS.  IN THE EVENT OF A CONFLICT
BETWEEN THE TERMS OF THE LOAN DOCUMENTS AND THE MANAGEMENT AGREEMENT, THE TERMS
OF THE LOAN DOCUMENTS WILL CONTROL AS BETWEEN THE BORROWER AND THE BANK. 
MANAGER ACKNOWLEDGES AND AGREES THAT ALL FUNDS DERIVED FROM OPERATION OF THE
PROJECT, INCLUDING ANY SUCH FUNDS HELD IN ACCOUNTS CONTROLLED BY THE MANAGER,
ARE THE PROPERTY OF THE GRANTOR AND HAVE BEEN PLEDGED TO BANK AS SECURITY FOR
THE LOANS.  AS SUCH, MANAGER’S INTEREST IN SUCH FUNDS AND ACCOUNTS, IF ANY,
SHALL REMAIN SUBORDINATE TO BANK’S INTERESTS CREATED UNDER THE LOAN DOCUMENTS,
AND MANAGER SHALL, UPON REQUEST OF BANK, REMIT SUCH FUNDS TO BANK OR OPEN AN
ACCOUNT OR ACCOUNTS FOR FUNDS DERIVED FROM OPERATION OF THE PROJECT WITH A
FINANCIAL INSTITUTION, AND PURSUANT TO TERMS, ACCEPTABLE TO BANK (INCLUDING UPON
REQUEST THE EXECUTION OF ONE OR MORE BLOCKED ACCOUNT OR DEPOSIT ACCOUNT CONTROL
AGREEMENTS ACCEPTABLE TO BANK) AND DEPOSIT ALL SUCH FUNDS INTO SUCH ACCOUNT OR
ACCOUNTS.


10.                BANK MAY COLLATERALLY ASSIGN THIS AGREEMENT, AND SUCH
ASSIGNEE WILL SUCCEED TO THE RIGHTS OF BANK HEREUNDER.


11.                THIS AGREEMENT MAY BE EXECUTED IN MULTIPLE COUNTERPARTS, EACH
OF WHICH SHALL CONSTITUTE AN ORIGINAL, BUT ALL OF WHICH SHALL CONSTITUTE ONE
DOCUMENT.  DELIVERY OF AN EXECUTED COUNTERPART OF THIS AGREEMENT BY FACSIMILE
SHALL BE EQUALLY AS EFFECTIVE AS DELIVERY OF AN EXECUTED ORIGINAL COUNTERPART
AND SHALL CONSTITUTE A COVENANT TO DELIVER AN EXECUTED ORIGINAL COUNTERPART, BUT
THE FAILURE TO DO SO SHALL NOT AFFECT THE VALIDITY, ENFORCEABILITY AND BINDING
EFFECT OF THIS AGREEMENT.


12.                THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACT ENTERED INTO
PURSUANT TO THE LAWS OF THE STATE OF TEXAS AND SHALL IN ALL RESPECTS BE
GOVERNED, CONSTRUED, APPLIED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF TEXAS (WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS).

[Remainder of page intentionally left blank.]

 


IN WITNESS WHEREOF, Grantor, Bank and Manager have signed this Agreement as of
the day and year first above written.

 

 

Grantor’s address for notices:

2909 Hillcroft, Ste 420

Houston, Texas 77057

Facsimile No.:  713.465.3132

Attention:  Jim Stokes, General Counsel

 

 

GRANTOR:

 

HARTMANCOOPER STREET PLAZA, LLC,

a Texas limited liability company

 

 

By:                        
                                                               

      Allen R. Hartman, President

 

 


 

 

 

 

Manager’s address for notices:

2909 Hillcroft, Ste 420

Houston, Texas 77057

Facsimile No.:  713.465.3132

Attention:  Jim Stokes, General Counsel

 

MANAGER:

 

HARTMAN INCOME REIT MANAGEMENT, INC.,

a Texas corporation

 

 

By:                                                                        

      Allen R. Hartman, President

 

 


 

 

 

 

Bank’s address for notices:

2000 McKinney Avenue, Suite 700

Dallas, Texas 75201

Facsimile No.:  (214) 932-6607

Attention:  Elizabeth W. Falco

 

BANK:

 

TEXAS CAPITAL BANK, NATIONAL ASSOCIATION

 

 

By:                                                                                        

       Elizabeth W. Falco, SVP Corporate Banking

 

 

 


EXHIBIT A

 

True, Correct and Complete Copy of Management Agreement

 

[see attached]

 